The opinion of the court was delivered by
Stroud, J.—
The principal question which arises upon the auditor’s report in this case, is whether the taking of a bond with warrant of attorney to confess judgment, and judgment thereon confessed, extinguished the lien of the plaintiffs upon their claim duly filed under the mechanics’ lien act of 1806. The claim was filed July 28,1835, for seven hundred and forty-seven dollars eighty-five cents, the value of lumber furnished for the building No. 1, mentioned in the auditor’s report, and the bond, with warrant, is dated May 10th, 1836, conditioned for the payment of one thousand dollars (which includes the amount of the claim filed, and a debt on some other account,) in four months, with *217interest from the date. The judgment was entered on this bond on the same day.
In Thompson’s case, 2 Browne’s Rep. 297, the precise question now raised, was decided in favour of the mechanic’s claim. Judge Hemphill, then president of this court, in an opinion very carefully prepared, rested the decision on the doctrine of merger or extinguishment of an inferior security, by the acceptance of a superior one, and viewed in this aspect, thought the judgment could not be considered of a higher rank than the claim filed. Were we restricted to the application of this doctrine, we should probably arrive at a different conclusion. But we think the proper interpretation of the mechanic’s lien act of 1808, brings to the claimant’s aid another principle of law, strictly apposite on the facts of the case, and equally available to sustain the auditor’s report.
We regard the individual furnishing materials or doing work in the construction of a building, and afterwards filing his claim, so as to acquire the benefits of the act of assembly, to be entitled to several concurrent remedies to enforce his debt. The lien under the act is but a collateral security, which may be made efficacious by suing out a scire facias, or by resort to a personal action at the option of the claimant, by express direction of the supplementary act of 1808. The claimant has also a concurrent remedy by a personal action, when as here, the owner of the building was the contractor of the debt, and should the building be sold within two years from its' commencement, the debt would, notwithstanding the prosecution of the personal action to judgment, retain it's preference secured by the act, over subsequent liens. The taking of the bond,&c., and entry of judgment thereon, was a procedure not differing in its legal incidents from a mere personal action, although in Williams v. Tearney, 8 S. & R. 56, it was held not sufficient to fulfil the requisition of the act, in respect to the institution of an action, {where no claim is filed) within six months from the furnishing of materials, or the per forming of work.
The ground on which we decide the present case, was brought prominently to view in Drake v. Mitchell, 3 East 251, in which it was held that where one of three joint cove-nantors gave a bill of exchange for part of the debt, secured by the covenant, and judgment was recovered on the bill, yet no *218satisfaction of the judgment having been received, it was no bar to an action on the covenant. Ld. EUenborough said, “ a judgment recovered in any form of action is still but a security for the original cause of action, until it be made productive in satisfaction to the party, and therefore till then, it cannot operate to change any other collateral concurrent remedy which the party may have.” And Le Blanc, J. adds, “ the giving another security which, in itself, would not operate as an extinguishment of the original one, cannot operate as such by being pursued to judgment, unless it produce the fruit of a judgment.” The same reasoning is resorted to in Bantleon v. Smith, 2 Binney 146; Gordon v. Correy, 5 Binney 552. In the first of these cases, the recovery of a judgment in an action of covenant for arrears of a ground rent, was ruled not to interfere with the right of the ground rent proprietor, to receive the arrears of rent out of the proceeds of a sheriff’s sale of the land, by virtue of an execution issued upon this judgment; and in Gordon v. Correy, the landlord had taken a bond, with a warrant of attorney, for the arrears of his ground rent, and had entered a judgment thereon. This was considered as decided by Bantleon v. Smith, and the rent was awarded to the landlord in preference to creditors by judgments obtained prior to the entry of the judgment on the bond with warrant of attorney for the arrears of the rent.
On the same principle it was decided by Judge Hallowell in Shetsline v. Keehmlé, 1 Ashmead's Rep. 29, that a judgment before a justice of the peace, for arrears of rent, was no bar to a distress for the same rent, the judgment remaining unsatisfied. The Supreme Court of New York had previously made a similar decision in Chipman v. Martin, 13 Johns. 240.
In accordance with the principle of these decisions, we hold' that the judgment of the plaintiff entered on his bond with a warrant of attorney, constitutes no valid objection to his receiving the amount of his claim previously filed, notwithstanding the judgment in favour of Mr. Watmough against the defendant.
Exceptions dismissed.a

 Vide M’Call v. Eastwick, ante, p. 45,